          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 1 of 38



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 NASTASI & ASSOCIATES, INC.,
                                                       CIVIL ACTION NO.:
                 Plaintiff,
                                                       COMPLAINT AND JURY DEMAND
                 v.

 BLOOMBERG, L.P., TURNER
 CONSTRUCTION CORP., EUROTECH
 CONSTRUCTION CORP., DONALDSON
 ACOUSTICS, CO. INC., JAVIER PAULINO,
 MARILYN FRANCISCO, ANTHONY
 GUZZONE, WILLIAM DALE
 SUMMERVILLE, LAUREN ECKHART
 SMITH, MICHAEL CAMPANA, RONALD
 OLSON, VITO NIGRO, FAY DEVLIN,
 DUANE ROBERT DONALDSON,
 DOUGLAS DONALDSON, and Does 1-25,

                 Defendants.




                                         COMPLAINT

       Plaintiff Nastasi & Associates, Inc. (“Nastasi & Associates” or the “Company”), by and

through its undersigned attorneys, makes the following factual allegations applicable to each cause

of action pled herein against Defendants Bloomberg, L.P. (“Bloomberg”), Javier Paulino, Marilyn

Francisco, Anthony Guzzone, William Dale Summerville (“Dale Summerville”), Lauren Eckhart

Smith, Michael Campana (referred to herein individually or collectively as the “Bloomberg

Defendants”), Turner Construction Corp. (“Turner”), Ronald Olson, Vito Nigro (each referred

herein individually or collectively, along with Turner, as the “Turner Defendants”), Eurotech

Construction Corp. (“Eurotech”), Fay Devlin,          Donaldson Acoustics, Inc. (“Donaldson
            Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 2 of 38



Acoustics”), Duane Robert Donaldson (“Robert Donaldson”), Douglas Donaldson, (each referred

herein individually or collectively as the “Subcontractor Defendants”) and Does 1-25.

                               PRELIMINARY STATEMENT

       1.      Plaintiff brings this action to recover hundreds of millions of dollars in damages

sustained as a result of a massive, multi-million dollar bid rigging scheme designed to manipulate

the market for interior construction. Defendants Bloomberg and Turner conspired, through high

level executives at both companies, including Bloomberg’s Head of Global Construction, Anthony

Guzzone, and Construction Managers Michael Campana and Javier Paulino, and Turner’s Vice

President and Account Executive, Ronald Olson, Project Superintendent Vito Nigro, and various

executives in charge of Turner’s Estimating and Purchasing Departments, to steer construction

jobs at Bloomberg properties to hand-picked subcontractors, including EuroTech and Donaldson

Acoustics. Due to this brazen market manipulation, subcontractors who were not part of the

conspiracy to rig the bids, such as Nastasi & Associates, were improperly denied jobs through the

competitive bidding process even when they submitted the most competitive bids.

       2.      The interior construction market in New York is a highly profitable market. Every

year, corporations like Bloomberg pay millions of dollars to design, build and maintain office

space, including through drywall, carpeting, plumbing, millwork, and electrical system work.

Interior construction is an estimated $9.4 billion-a-year industry in New York.

       3.      From about 2010 through 2018, Defendants worked together to create and promote

the perception of a competitive market for interior construction projects at Bloomberg properties.

Bloomberg, through Turner, requested bids from subcontractors and Turner managed the bidding

process.




                                                2
            Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 3 of 38



       4.      In reality, however, Defendants conspired to pre-select the winning bids based on

a bid rigging agreement between them. Bloomberg’s Head of Construction, Anthony Guzzone,

and other high-level Bloomberg executives, approved the winning bids from subcontractors who

participated in their bid rigging scheme, and Turner modified and falsified the bids from

subcontractors not involved in the scheme, such as Nastasi & Associates, in order to further the

scheme and manufacture the perception of a competitive bidding process. During the scheme,

Anthony Nastasi (“Nastasi”), Principal of Nastasi & Associates, discovered issues with the bidding

process and sought to raise those concerns to both Bloomberg executives, including Anthony

Guzzone and Lauren Eckhart Smith, Global Head of Facilities and Real Estate, and Turner

executives and its legal and compliance counsel. Bloomberg ignored Nastasi’s concerns, and

Turner either ignored them or retaliated against Nastasi & Associates.

       5.      As a result of the conspirators’ market manipulation scheme and other deceptive

misconduct, Nastasi & Associates, a long-standing, growing and profitable subcontractor that

generated yearly over a hundred million dollars of revenue at its peak, lost its business and

employees, causing the Company to swiftly collapse.

       6.      Nastasi’s concerns only grew in 2018 with reports of a criminal investigation by

the Manhattan District Attorney’s Office into interior construction work performed for Bloomberg

and Turner.

       7.      Then, on December 11, 2018, Manhattan District Attorney Cy Vance confirmed

Nastasi’s concerns, announcing the criminal indictments of numerous Bloomberg and Turner

executives who were deeply involved in corruptly steering work for Bloomberg projects in which

Nastasi & Associates bid, believing itself to be a competitive bidder with a fair opportunity to win.

The criminal indictments reveal the rampant payment of bribes and unfettered, reckless control




                                                 3
            Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 4 of 38



accorded to senior executives at Bloomberg and Turner who took advantage of the lack of

oversight to orchestrate a massive bid rigging scheme that destroyed honest Bloomberg

subcontractors and the marketplace for competitive bidding for interior construction projects.

       8.      The breadth of the corruption and this specific scheme is laid out by the Manhattan

District Attorney’s Office in their press release:

       New York’s sky-high construction costs are driven not only by market demand, but by pay-
       to-play industry corruption that makes it impossible for honest companies to compete.
       Thanks to the unique expertise of prosecutors in my Office’s Rackets Bureau, as well as
       our partners in the New York State Police, this massive, years-long kickback scheme has
       come to an end. Today’s indictments and guilty pleas demonstrate that if you are engaging
       in organized crime that blocks fair competition in Manhattan, our prosecutors will find you,
       turn over every stone, and shut you down. This is exactly the type of the case that our
       Rackets Bureau was created a hundred years ago to bring.”


       9.      While bribes and illicit payments are not new to the construction industry, this

scheme to manipulate the market for bidding at Bloomberg is unique and particularly brazen in

that it involved Bloomberg’s Global Head of Construction and other high level construction

executives (essentially the top management in Bloomberg’s global real estate group), and the top

Turner leadership, as well as every key department at Turner, one of the largest general contractors

in New York.

       10.     Indeed, Turner was hired by Bloomberg ostensibly to correct issues with bid

inflation and kickbacks involving Bloomberg’s predecessor contractor, but, instead, conspired

with high ranking Bloomberg executives to develop a bid rigging scheme that cost subcontractors

their businesses and caused hundreds of millions of dollars in damages.

       11.     The criminal investigation thus far has revealed a web of agreements between these

high-level executives of Bloomberg, Turner, and the Subcontractor Defendants, including

payments disguised in correspondence by the perpetrators as “sandwiches,” resulting in millions




                                                     4
           Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 5 of 38



of dollars of bid inflation to Bloomberg. Notably, though, the scheme caused much more

meaningful harm to the honest subcontractors, who were improperly denied rigged bids to

Bloomberg’s chosen subcontractors for dry wall, carpeting, plumbing, millwork, and electrical

systems work. These sub-contractors lost tens of millions of dollars in work they would have

obtained had it not been for the bribes.

        12.     Moreover, Bloomberg and Turner are such a large part of the interior construction

business that this bid rigging scheme also caused the destruction of entire subcontractor businesses

who relied on work from Bloomberg and/or Turner and who lost even more work due to retaliation

from the conspirators. As Turner itself has advised large groups of subcontractors, it had the power

to cause such destruction, and in this case, it carried out that threat.

        13.     Plaintiff Nastasi & Associates is a contracting company that specialized in

carpentry work that included the installation and maintenance of interior walls, ceilings,

architectural woodwork, and plexiglass on large commercial projects around the world, but most

prominently in New York City.

        14.     For years, starting in 1995, Nastasi & Associates performed extensive work on

many Bloomberg buildings throughout New York City, including regular maintenance work that

required 24-hour availability year-round for repairs on four Bloomberg properties, 731 Lexington

Avenue, 340 West Street, 499 Park Avenue, and 110 East 59th Street. By all accounts, the work

was exemplary, and Nastasi & Associates was a trusted and valued contractor on the Bloomberg

properties, one of the largest property lessors in New York City.

        15.     Nastasi & Associates also worked closely with Turner on hundreds of jobs,

including work on Bloomberg properties for which Turner was the general contractor or a

consultant. When Bloomberg decided to build out a new headquarters at 120 Park Avenue (herein




                                                   5
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 6 of 38



“the 120 Park Project”), Nastasi & Associates was well positioned to compete for bids on all

sections of the 120 Park Project.

       16.     Beginning in or about 2011, and continuing throughout all relevant time periods

described herein, Defendants conspired to rig bids for construction at the 120 Park Project and

other Bloomberg construction jobs.

       17.     This association-in-fact criminal enterprise (the “Enterprise”) consisting of Turner,

the named Turner and Bloomberg executives, and the Subcontractor Defendants, sought valid bids

for the 120 Park Project, and other Bloomberg construction jobs, as a pretextual cover for its

conspiracy. Nastasi & Associates submitted bids for work at the 120 Park Project, and other

honest subcontractors submitted bids for work at both the 120 Park Project and other Bloomberg

jobs, which they believed they had a valid chance to win, but, in reality, never had any chance of

being awarded. Despite being the most experienced contractor for the work, and in many cases,

the lowest bidder, Nastasi & Associates repeatedly lost the jobs to the Subcontractor Defendants,

as well as other subcontractors, who were the rigged winners of a bidding scheme perpetrated by

the Bloomberg Defendants, the Turner Defendants, and the Subcontractor Defendants.

       18.     The Enterprise conspired to cause Nastasi & Associates to lose validly bid projects,

including the ones at the 120 Park Project, by falsely inflating Nastasi & Associates’ bids to give

the appearance that they were inferior, and, on information and belief, predetermined the winning

bidders based on illicit payments or bribes.

       19.     After Nastasi & Associates repeatedly complained about this rigged system to

Bloomberg and Turner, the Enterprise intentionally destroyed the Company’s business by: a)

fabricating a union Stop Work Order from the New York City District Council of Carpenters; b)

inserting a hand-picked replacement, Eurotech, into Bloomberg’s regular maintenance work; c)




                                                 6
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 7 of 38



intentionally utilizing a clause from a defunct agreement as a pretext for Bloomberg to terminate

Nastasi & Associates; and d) refusing to pay Nastasi & Associates millions of dollars in approved

change order work to purposely cut off its cash flow and destroy its business.

       20.     Upon the District Attorney’s announcement of indictments against high-level

Bloomberg and Turner executives, Bloomberg and Turner quickly and conspicuously announced

that the massive scheme went undetected, despite their self-proclaimed highly competent and

diligent compliance programs, which were anything but competent. The schemes perpetrated by

the Enterprise reached the highest levels of these companies, permeating through many

departments and levels of employees in different areas of the construction business. The red flags

for Bloomberg and Turner were clear and frequent.

       21.     Even worse, Nastasi & Associates reported the schemes directly to both Bloomberg

and Turner, including the highest levels of seniority and in-house counsel, without any response

whatsoever. Indeed, as Plaintiff began speaking out more loudly, Defendants, in retaliation, began

systematically destroying its business altogether. And, throughout this time period, many of the

individuals named in this lawsuit, some of whom have pled guilty or have been criminally indicted

for various related offenses, were promoted through the ranks at Bloomberg and Turner.

       22.     The bid rigging scheme directly harmed competition, in violation of both federal

and state antitrust laws, causing significant damage to Plaintiff, not only in lost bids, but in future

business, by employing mob-like tactics to force Nastasi & Associates out of the construction

business altogether. The Enterprise’s schemes and manipulations ultimately succeeded.

       23.     As a result of Defendants’ anticompetitive, criminal bid rigging and fraudulent

schemes, Plaintiff has suffered tens of millions of dollars in lost bids and the loss of its entire

business worth hundreds of millions of dollars.




                                                  7
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 8 of 38



                                          PARTIES

       24.    Plaintiff Nastasi & Associates, Inc. is a New York Corporation with its principal

place of business in East Norwich, NY.

       25.    Defendant Bloomberg L.P. is a New York limited partnership with its principal

place of business in New York, NY.

       26.    Defendant Turner Construction Corp. is a New York corporation with its principal

place of business in New York, NY.

       27.    Defendant Eurotech Construction Corp. is a New York corporation with its

principal place of business in New York, NY.

       28.    Defendant Donaldson Acoustics Co., Inc. is a New York corporation with its

principal place of business in New York, NY.

       29.    Defendant Javier Paulino is an individual residing in Nutley, NJ.

       30.    Defendant Marilyn Francisco is an individual residing in Hillsdale, NJ.

       31.    Upon information and belief, defendant Anthony Guzzone is an individual

residing in Middletown, NJ.

       32.    Upon information and belief, defendant William Dale Summerville is an

individual residing in New York, NY.

       33.    Defendant Lauren Eckhart Smith is an individual residing in New York, NY.

       34.    Upon information and belief, defendant Michael Campana is an individual

residing in Brooklyn, NY.

       35.    Upon information and belief, defendant Ronald Olson is an individual residing in

Massapequa, NY.




                                               8
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 9 of 38



       36.       Upon information and belief, defendant Vito Nigro is an individual residing in

Middletown, NJ.

       37.       Upon information and belief, defendant Fay Devlin is an individual residing in

Irvington, NY.

       38.       Upon information and belief, defendant Duane Robert Donaldson is an individual

residing in Hauppauge, NY.

       39.       Upon information and belief, defendant Douglas Donaldson is an individual

residing in Syosset, NY.

       40.       Defendant Does 1-25 are the parties whose true names and capacities are

currently unknown. On information and belief, Does 1-25 are in some manner responsible for

the injuries sustained by Plaintiff and/or Defendants’ predecessors-in-interest, successors-in-

interest, partners, agents, principals, employers, parent corporations, subsidiary corporations,

members, instrumentalities, alter egos, conduits, joint ventures, co-conspirators, aiders and

abettors, or connected with, and/or legally responsible for the actions of Defendants.

                                  JURISDICTION AND VENUE

       41.       This Court has original subject matter jurisdiction over this case because Plaintiff’s

Sherman Act claim arises under the laws of the United States. 15 U.S.C. § 1, et seq. This Court

also has original subject matter jurisdiction pursuant to its civil RICO claim. 18 U.S.C. § 1964(c).

This Court has pendent jurisdiction over all state law claims.

       42.       The Court has personal jurisdiction over Defendants, who have at least minimum

contacts with the State of New York.

       43.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part of the

events or omissions giving rise to the claim occurred in this District.




                                                   9
            Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 10 of 38



                            SPECIFIC FACTUAL ALLEGATIONS

   A.           Bloomberg and Corruption in the Construction Industry

        44.     Bloomberg has long been on notice of the rampant corruption in the interior

construction industry. In 2014, Bloomberg’s former general contractor, Structure Tone, Inc.

(“Structure Tone”) pleaded guilty to corruption charges in connection with allegations that it was

causing the inflation of construction costs for its clients, including Bloomberg.

        45.     The guilty plea, which included a $55 million restitution payment, ended an

investigation that lasted several years, and covered the time period of 2005-2009.

        46.     Turner was a consultant on the Bloomberg project at 731 Lexington Avenue, the

Structure Tone projects which were the subject of that investigation.

        47.     In or around 2010, Bloomberg replaced Structure Tone with Turner as its general

contractor for all of its major construction projects in New York City.

        48.     Plaintiff is informed and believes that Bloomberg’s construction group, led at the

time by Anthony Guzzone, selected Turner, in part, for the purpose of projecting to others that

Bloomberg was running an honest, competitive bidding process for its construction projects.

Turner is one of the biggest names in the business.

        49.     The truth was that Guzzone, in his role as Head of Global Construction, in concert

with Ronald Olson and Vito Nigro of Turner installed Turner in order to pursue a bid rigging

scheme of far greater consequence to Bloomberg’s subcontractors than the Structure Tone issues.

        50.     Turner became the general contractor on both the 120 Park Project and another

project at 919 Third Avenue, among other Bloomberg projects, and wielded great power in that

capacity.




                                                 10
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 11 of 38



       51.     In its role as general contractor, Turner conspired with Bloomberg, through their

executives, to employ a bid rigging scheme that required the agreement and involvement of these

executives as well as all of the Turner business departments involved in managing the Bloomberg

bidding process and several subcontractors.

       52.     The conspiracy focused on construction work at certain Bloomberg locations –

including the 120 Park Project and at 919 Third Avenue, among potentially others. As part of the

schemes, the Enterprise passed inside information on highly prized contracts to the Subcontractor

Defendants, or falsified bid submissions, to help the predetermined subcontractors secure bids for

lucrative interior construction jobs. In other instances, the Enterprise recorded falsified documents

and/or fabricated invoices and purchase orders to inflate budgets for the purpose of manipulating

the bidding process.

       53.     As reported extensively by the press following the December 2018 announcement

of indictments in connection with the scheme, high-level executives from Bloomberg, Turner,

Eurotech, and Donaldson engaged in an anticompetitive, criminal conspiracy that stifled

competition by discarding subcontractors that they either did not have a financial interest in or who

did not pay Bloomberg and Turner executives bribes.

       54.     To secure contracts with the Bloomberg and Turner executives, “subcontractors

provided the former Bloomberg and Turner executives with cash bribes and incentives including

vacations and home renovations,” as stated in the Manhattan District Attorney’s Office December

11, 2018 press release.

       55.     Further, the New York District Attorney stated that the indicted individuals,

including Defendants Anthony Guzzone (Bloomberg), Michael Campana (Bloomberg), Ronald

Olson (Turner), Vito Nigro (Turner), Donna Fleming (Litespeed Electric, Inc.), Robert Fleming




                                                 11
            Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 12 of 38



(Litespeed Electric, Inc.), Louis Squallante (Litespeed Electric, Inc.), Mehul Changhani (Litespeed

Electric, Inc.), Thomas Conte (Litespeed), Michael Carrone (Cooling Guard Mechanical, Inc.),

Hugh O’Kane (Hugh O’Kane Electric, Inc.), Rafael Betancourt (Turtle & Hughes, Inc.), and Angel

Ocasio (Turtle & Hughes, Inc.), engaged in a criminal “conspiracy by paying commercial bribes,

engaging in bid-rigging, falsifying business records, and laundering criminal proceeds of the

schemes.”

        56.     The District Attorney’s announcement labeled the scheme as a multi-million dollar

“bid-rigging and commercial bribery conspiracy” levying charges against the 14 individuals that

included Conspiracy in the Fourth Degree, Grand Larceny in the First and Second Degrees, Money

Laundering in the First and Second Degrees, Commercial Bribery in the First Degree, as well as

others. As of December 11, 2018, the District Attorney had obtained over a dozen guilty pleas

against individuals and corporations, and $5.5 million in restitution.

        57.     These criminal complaints are only the tip of the bid rigging iceberg. District

Attorney Vance described how Defendants’ scheme made it impossible for honest companies to

compete in the marketplace for interior construction projects.

        58.     Nastasi & Associates is one of those victims, and the anticompetitive, criminal

conspiracy was the proximate cause of its loss of bids directly connected to the 120 Park Project,

the loss of future work in connection with that and other projects, and the loss of its business

entirely.

        59.     Nastasi & Associates, at one time a $100 million per year business, has been

destroyed, an intended direct and proximate result of the conspiracy employed by the Bloomberg

Defendants, the Turner Defendants, and the Subcontractor Defendants.




                                                 12
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 13 of 38



       60.     Notably, the indictments are consistent with Plaintiff’s experience with the way

Bloomberg awarded construction jobs, and how Turner controlled the New York City construction

industry; however, the responsibility is shared by more than just the indicted individuals. Given

the Structure Tone history, Bloomberg and Turner were on notice of the significant potential for

market manipulation schemes of the kind that played out for the last eight years, and their failure

to establish controls at either company to detect the bid rigging that victimized Nastasi &

Associates and others is nothing short of reckless, or worse, intentional.

       61.     The inference of intentional or reckless misconduct, beyond merely the named

high-level executive Defendants, is particularly strong here because Nastasi & Associates made

efforts to raise competitive bidding issues to Bloomberg and Turner directly, at various times

during the scheme, without any type of adequate or diligent response.

   B. Nastasi & Associates, a Leader in the Interior Construction Industry, Begins Long,
      Successful Partnership with Bloomberg

       62.     As described in a recent New York Times article, “[i]nterior construction is a little-

known but highly profitable world in which corporations pay millions of dollars to design and

build the guts – dry wall, carpeting, plumbing, millwork, electrical systems – of their offices.” It

is a $9.4 billion industry in New York City.

       63.     Nastasi & Associates has been in business for dozens of years, providing

contracting services for interior construction projects on major developments around the world.

       64.     At one time, Nastasi & Associates was one of the largest, if not the largest, union

carpentry firms in the United States, consistently generating tens of millions of dollars per year on

work it performed for various major contractors including Structure Tone, Turner, Bovis Lend

Lease, Inc., and Skanska Construction, Inc., among others.




                                                 13
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 14 of 38



       65.     Beginning in 1995, Nastasi & Associates entered into contractual agreements with

Bloomberg to perform carpentry services at various Bloomberg-leased buildings throughout New

York City. Nastasi & Associates provided services under the agreement that included the design

of proprietary systems to alleviate any issues that arose concerning the interiors at the Bloomberg

properties.

       66.     Nastasi & Associates performed this work at six New York City Bloomberg

locations: 1) 499 Park Avenue; 2) 110 East 59th Street; 3) 560 Washington Street; 4) 731 Lexington

Avenue; 5) 340 West Street; and 6) 25 East 79th Street (Bloomberg Philanthropies). Bloomberg

required Nastasi & Associates to be available for maintenance work 24 hours per day - 7 days per

week – 365 days per year.

       67.     During the relevant time period, all Nastasi & Associates employees that performed

work at Bloomberg properties were union members of the New York City District Council of

Carpenters, Lathers Local 46, and Tapers Local 1974 (the “Carpenters Union”).

       68.     For approximately twenty years, starting in 1995, Bloomberg consistently awarded

Nastasi & Associates contracts that it bid on at Bloomberg’s various properties, either through

Structure Tone, Turner, other general contractors, or, in some cases, Bloomberg directly. In all of

those cases, Nastasi & Associates performed its work professionally and competently for

Bloomberg.

       69.     In 2005, Bloomberg awarded Nastasi & Associates a contract through a Request

for Proposal (“RFP”) for maintenance work to be performed at its headquarters located at 731

Lexington Avenue.     The work included carpentry work, drywall work, acoustical ceilings,

specialty metal and fabric ceilings, wood and hollow metal frames, doors and hardware,

woodwork, plastic laminate work, and other similar products and services as requested by




                                                14
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 15 of 38



Bloomberg. The Statement of Work, as memorialized in a Services Agreement (“2005 Services

Agreement”), required Nastasi & Associates to provide a foreperson, an assistant foreperson, three

carpenters, and an apprentice full-time at the location. The agreement’s initial term was two years,

and it automatically renewed on a month-to-month basis unless terminated by either party.

       70.     In September 2010, Bloomberg again issued an RFP for the same or similar work

at the 731 Lexington headquarters, and again awarded the contract to Nastasi & Associates.

Bloomberg and Nastasi & Associates memorialized the terms of the agreement in a Master

Services Agreement (“2010 Master Services Agreement”), attached as Exhibit A.                   The

agreement’s initial term was two years, and it automatically renewed for an additional year at the

end of the term, unless terminated by either party. The 2010 Master Services Agreement could be

terminated only upon thirty days written notice and superseded all previous agreements. The

Statement of Work, which incorporates by reference the 2010 Master Services Agreement, is

attached as Exhibit B.

       71.     The Bloomberg employees directly responsible for any work in connection with the

2010 Master Services Agreement, and the bids placed at Bloomberg properties, were Javier

Paulino, Marilyn Francisco, and Anthony Guzzone. Lauren Smith oversaw this team, and later

Dale Summerville maintained certain oversight responsibilities.

       72.      From 1995 through 2015, Nastasi & Associates, under these agreements and

others, performed extensive, high quality work for Bloomberg directly as well as through Structure

Tone and Turner. During this time period, Nastasi & Associates generated $95,167,000 from the

work it did for Bloomberg.




                                                15
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 16 of 38



       73.     These revenues generated from the work that Nastasi & Associates performed for

Bloomberg were critical to Nastasi & Associates’ viability and made up a significant portion of its

annual revenue.

   C. Bloomberg and Turner Executives Implement a Bid Rigging Scheme to Award Bids
      to Hand Picked Subcontractors that Pay Them Illicit Bribes

       74.     In or about 2011, Bloomberg and Turner executives began orchestrating a scheme,

in concert with several subcontractors, including the Subcontractor Defendants, to manipulate the

Bloomberg bidding system in order to exclude Nastasi & Associates and other honest

subcontractors from any new work. The scheme would result in not only Nastasi & Associates’

loss of future business with Bloomberg, but the fraudulent termination of the 2010 Master Services

Agreement, and ultimately the destruction of the Company.

       75.     After twenty years of consistently performing quality services to Bloomberg and

consistently winning contracts it bid for at its locations, a new opportunity arose for Nastasi &

Associates when Bloomberg announced in 2010 that it would be acquiring and building more

space at 120 Park Avenue to accommodate its rapid growth. Bloomberg hired Turner to be the

general contractor on the project.

       76.     Bloomberg issued an RFP for the work to be performed at the 120 Park Project as

it previously did for the work at 731 Lexington Avenue. The work at the 120 Park Project was not

part of the 2010 Master Services Agreement.

       77.     For Bloomberg, the bidding process was controlled and/or overseen by several

high-level Bloomberg executives – Global Head of Facilities and Real Estate Lauren Smith, Head

of Global Construction Anthony Guzzone, Construction Managers Michael Campana and Javier

Paulino, COO of Global Real Estate and Facilities Dale Summerville, and Facilities Director

Marilyn Francisco.



                                                16
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 17 of 38



       78.     Nastasi & Associates submitted bids to Turner, and the contracts were only awarded

upon consultation with Bloomberg. The Turner executives overseeing the bidding process and the

selection of subcontractors were Account Executive Ronald Olson and Project Superintendent Vito

Nigro, as well as the Turner Estimating and Purchasing Department, which included head of

Turner Interiors and Vice President John Thommen, head of Turner Purchasing Vincent Massucci,

and Vice President Norbert Rahm.

       79.     As had been the case throughout its thus far sterling relationship with Bloomberg,

Nastasi & Associates believed the bidding process would be fair and competitive with an emphasis

on competitive pricing. The Enterprise, however, misled Nastasi & Associates. The Enterprise,

spearheaded by executives from Turner (Olson and Nigro) Bloomberg (Guzzone, Paulino,

Campana, Summerville, and Smith), Donaldson Acoustics (Robert and Douglas Donaldson), and

Eurotech (Fay Devlin), as well as others to be named, colluded to fix the bidding process for these

jobs through a system of commercial bribery and bid rigging.

       80.     As described by the New York Times, Anthony Guzzone was the “capstone on this

pyramid of corruption,” in a “brazen” scheme that included “[e]xecutives at both Bloomberg and

Turner Construction routinely steered contracts to favored electrical contractors, vendors and

others in exchange for cash, favors, or work on their homes, the indictments said. The executives

and contractors in turn inflated the cost of their work for Bloomberg by millions of dollars.”

       81.     While Bloomberg was certainly damaged by the resulting bid inflation, the greatest

impact was felt by the honest subcontractors who devoted resources to bidding for and resourcing

Bloomberg projects based on the false belief that Bloomberg’s bidding process was competitive.

In that respect, Bloomberg’s failure to detect the bid rigging scheme and its orchestration by the

highest-level Bloomberg executives in charge of Bloomberg real estate and facilities caused




                                                17
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 18 of 38



substantial harm to those subcontractors who believed they were bidding in a competitive process

free of market manipulation.

       82.     Nastasi & Associates was one of those subcontractors that was not only

substantially harmed, but intentionally destroyed by the Enterprise driving the scheme, which

included the individual Bloomberg and Turner executives, Turner, Donaldson Acoustics, and

Eurotech (including the individuals that managed these subcontractors).

       83.     The Enterprise’s scheme began with bidding for sections of the 120 Park Project.

Nastasi & Associates reasonably anticipated winning the bids based on its long, successful history

with both Bloomberg and Turner and its competitive pricing.

       84.     Bloomberg requested bids for the different sections of the 120 Park Project as the

construction progressed, breaking them up into several phases based on the timing of the particular

job. Starting in or around the end of 2010, Nastasi & Associates began bidding on these phases as

Bloomberg issued the RFPs.

       85.     There was approximately $40,000,000 worth of carpentry and other related

construction work on the 120 Park Project, phased out over five years, pursuant to numerous RFPs.

       86.     On information and belief, Nastasi & Associates was the lowest bid on the first two

jobs yet lost the jobs to Donaldson Acoustics. In both cases, Nastasi & Associates had anticipated

getting the work based on its decades-long relationship with Bloomberg and the fact that it was

the lowest bidder. Despite all the foregoing, the Enterprise purposely and intentionally denied

Nastasi & Associates all of its submitted bids for work at the 120 Park Project.

       87.     In or around July 2011, for the third time, Nastasi & Associates bid on a project at

the 120 Park Project, which included another phase of the overall work.




                                                18
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 19 of 38



       88.     Nastasi & Associates submitted a bid of approximately $800,000 for the third phase

of the 120 Park Project. It was informed and is aware that it was the lowest bid for the work to be

performed. Nonetheless, after the bidding closed, it learned that Bloomberg and Turner awarded

Donaldson Acoustics that contract as well.

       89.     Confused by this result, Anthony Nastasi, the Principal of Nastasi & Associates,

reached out first to certain individuals within Turner who confirmed that the Company had been

the lowest bidder, but still did not get the work.

       90.     As was later discovered, the Bloomberg and Turner executives involved in the

Enterprise, acting in concert, fraudulently altered Nastasi & Associates’ bid after it was submitted.

Specifically, the Enterprise manually adjusted Nastasi & Associates’ bid from $800,000 to

$900,000. Bloomberg and Turner manipulated the bids in several ways, including, for example

as here, by increasing allowances during the Bloomberg’s and Turner’s leveling process, which

falsely rendered Plaintiff’s bid higher than that of Donaldson Acoustics.

       91.     Thereafter, Nastasi & Associates confronted Anthony Guzzone about the lost bid

and the information he had learned. In an email dated July 7, 2011, Anthony Nastasi wrote: “I

was told I did not get the Bloomberg job so that makes me 0-3. I was greatly disappointed

especially at the fact that I was the legitimate low bidder but somehow the #’s changed at the last

minute and I lost the job by 10k?”

       92.     Guzzone, who would be indicted for bid rigging in connection with the 120 Park

Project deflected in response: “Anthony, I understand your disappointment but according to the

leveling sheet that was presented to me, Donaldson was the low bidder and it is for much more

than 10k. Unfortunately I do not have control over the bid process and am subject to using Turners

recommendation unless there is an obvious reason why I shouldn’t.”




                                                     19
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 20 of 38



       93.    In truth, unbeknownst to Nastasi at the time and as has now been revealed,

Guzzone, Paulino, and Campana (and potentially others) were accepting bribes from the

Subcontractor Defendants, falsifying records, and inflating bids on the 120 Park Project. Neither

Guzzone nor any other Bloomberg or Turner executives provided Nastasi or the Company with

any other reason for the lost bids – meaning, had Nastasi & Associates been the lowest bidder, it

had every reason to believe that it would have obtained the work.

       94.    Later, when Nastasi pressed his concerns about losing bids, Guzzone responded,

“give me a reason to do something about this.” Nastasi did not know what Guzzone meant, but,

in retrospect, Guzzone apparently was alluding to making payments to join the bid rigging scheme.

       95.    On information and belief, Donaldson Acoustics was not only complicit in this

scheme, but conspired with Bloomberg and Turner to cause the loss of this business for Nastasi &

Associates by paying a bribe. Plaintiff learned in 2015 that Defendants steered Donaldson several

lucrative jobs that should have gone to Nastasi & Associates. The reason provided to Anthony

Nastasi, whether true or not, was that Douglas Donaldson was married to the niece of Bloomberg

Director Martin Geller.

       96.    The anticompetitive conduct by Donaldson Acoustics, Bloomberg, and Turner

caused substantial losses to Nastasi & Associates. Overall, the Enterprise wrongfully denied

Nastasi & Associates approximately seven to eight bids on the 120 Park Project by purposely and

intentionally changing what otherwise were the validly lowest bids to reflect much higher

ones. On information and belief, the Enterprise awarded all of Nastasi & Associates' wrongfully

denied bids to Donaldson Acoustics, as part of their bid rigging scheme, based on bribes paid by

Donaldson Acoustics’ principals and/or officers, Robert Donaldson and Douglas Donaldson.




                                               20
           Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 21 of 38



       97.     In addition to Guzzone, Paulino, and Campana, Nastasi & Associates is informed

and aware, in part from its relationship and work with Bloomberg as well as through its discussions

with certain knowledgeable individuals, that at least Francisco, Summerville, and Smith, but likely

more Bloomberg employees, were involved with the bid rigging scheme, and caused Nastasi &

Associates to lose these contracts.

       98.     By 2015, after losing approximately seven or eight manipulated bids, all of which

it should have won based on its competitive bid proposal as submitted, Nastasi & Associates

stopped bidding on Bloomberg projects altogether because of its concerns with the bidding

process.

       99.     Anthony Nastasi continued to raise concerns about Bloomberg’s bidding process

and treatment of Nastasi even after Nastasi & Associates stopped bidding for projects and lost its

Bloomberg contract.

       100.    For example, on March 2, 2016, Nastasi wrote Lauren Smith requesting a meeting

to discuss “the illegal termination and theft of my company by your organization back on April

23, 2015, particularly by Javier Paulino, Marilyn Francisco, and Anthony Guzzone.” Defendant

Smith, Global Head of Facilities and Real Estate for Bloomberg, ignored his email. After the

indictments, Bloomberg claimed it was as shocked as anyone to learn about the criminal

conspiracy, despite being put on notice as early as (though likely much earlier than) 2016.

       101.    Similarly, Nastasi sent several emails to Turner in-house counsel Jeffrey Egan, and

had several conversations with Egan, as early as December 2016, in which he put Turner on notice

of the corrupt business practices of Turner executives. Mr. Egan did not, to Nastasi’s knowledge,

ever address these concerns raised by Nastasi.




                                                 21
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 22 of 38



       102.    Nastasi again attempted to bring light to Bloomberg’s and Turner’s improper

conduct in March of 2017 when he met with Turner’s outside compliance attorneys, who, on

information and belief, still failed to address bidding concerns or implement adequate controls to

prevent the ongoing market manipulation of bidding for Bloomberg projects.

       103.    Yet, upon the announcement of the indictments of Bloomberg and Turner

executives, like Bloomberg, Turner purportedly could not believe that the brazen scheme went

undetected for so long given its strong compliance program, describing the scheme as a

“systematic effort to avoid detection.” The opposite is true, however, as Turner’s compliance

program was woefully deficient to non-existent, and the prospect of Turner’s anticompetitive,

market manipulation was brought to Turner’s attention by Nastasi and potentially others.

       104.    The reality is Turner’s market manipulation and its destruction of companies who

stand in its way is consistent with Turner’s long-standing culture of hardball practices. In 2005,

as just one example, when several Turner executives left Turner to start their own general

contracting business, Hunter Roberts Construction Group (“Hunter Roberts”), Turner called a

meeting of many of the major subcontractors in New York City, including Plaintiff, after news of

the mass exodus broke. Led by current CEO and President Pete Davoren, a team of Turner

executives that included Davoren, Vincent Massucci (Vice President and Head of Purchasing),

Norbert Rham (Vice President), and John Thommen (former Vice President and Head of Interiors)

threatened that if any of the subcontractors worked with Hunter Roberts, they would never work

with Turner again, and all of the payment on the amounts owed to them would be delayed.

       105.    This is how Turner runs its business. Everyone knows the risk of crossing Turner,

and apparently Turner isn’t particularly concerned about showing it.




                                               22
            Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 23 of 38



   D. Bloomberg, Turner, and Eurotech Fraudulently Conspire to Destroy Nastasi &
      Associates

       106.     In response to Anthony Nastasi’s complaints and failure to “give [the Enterprise] a

reason to do something” to award the Company bids at the 120 Park Project, the Enterprise and

Subcontractor Defendant Eurotech, acting in concert, orchestrated a scheme to usurp Nastasi &

Associates’ valid contractual rights to perform work for Bloomberg pursuant to the 2010 Master

Services Agreement. Beyond that, on a much broader and destructive level, the Enterprise sought

to drive Nastasi & Associates out of business altogether.

       107.     Nastasi & Associates is informed and believes that the Enterprise implemented the

scheme by, among other things,: (a) creating a fraudulent Stop Work Order against Nastasi &

Associates; (b) improperly purporting to terminate the Company pursuant to the 2005 Services

Agreement (whereas the 2010 Master Services Agreement was operative) and replacing Nastasi

& Associates with Eurotech; and (c) accepting bribes from Eurotech's CEO Fay Devlin in order to

procure the work.

       108.     The Carpenters Union, however, never actually issued any Stop Work Order for

Nastasi & Associates. The Enterprise, through Bloomberg, fabricated the fraudulent Stop Work

Order as a purported justification to usurp Nastasi & Associates’ valid contractual rights to perform

work for Bloomberg pursuant to the 2010 Master Services Agreement and replace them with

Eurotech.

       109.     On April 22, 2015, in response to being notified of the fraudulent Stop Work Order,

Nastasi & Associates informed Bloomberg that: (a) it had no knowledge of any Stop Work Order;

(b) that it was ready, willing and able to perform any work Bloomberg needed; and (c) that it would

take care of any alleged union issue and get back to Bloomberg the following day. During that

same conversation, Bloomberg advised Nastasi & Associates that the Company’s employees



                                                 23
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 24 of 38



would not be allowed to perform any work at Bloomberg facilities until the fabricated “Stop Work

Order” was resolved to the Carpenter Union’s satisfaction.

       110.    On the very same day, despite these assurances from Nastasi & Associates

regarding the fabricated Stop Work Order, the Enterprise, through Bloomberg, installed Eurotech

as the new carpentry contractor for all work the Company had been performing pursuant to the

2010 Master Services Agreement. Also, in furtherance of the scheme to destroy Nastasi &

Associates, the Enterprise, through Bloomberg, threatened the Company’s employees, many of

whom had worked at Bloomberg’s facilities for close to ten years, that they would never work at

a Bloomberg site again if they did not join Eurotech.

       111.    On April 23, 2015, Nastasi & Associates again advised Bloomberg that there was

no Stop Work Order and that all required work would be finished on time. On the very same day,

Bloomberg’s Director of Worldwide Facilities, Lauren Smith, sent a letter to Nastasi & Associates

purporting to terminate the Company pursuant to paragraph 2(e) of the superseded 2005 Services

Agreement (the “April 23rd Smith Letter”).

       112.    On April 25, 2015, Nastasi & Associates responded to the April 23rd Smith Letter

and emphatically told Bloomberg: (a) that Nastasi & Associates was ready, willing and able to

fulfill all of its contractual obligations to Bloomberg; and (b) that Bloomberg had wrongfully

purported to terminate the Company pursuant to the 2005 Services Agreement.

       113.    On April 29, 2015, the Enterprise formally completed this portion of their

conspiracy to usurp Nastasi & Associates’ valid contractual rights to perform work for Bloomberg

pursuant to the 2010 Master Services Agreement by having Bloomberg send the Company a letter

which (the “April 29th Summerville Letter”) utilized the fraudulent “Stop Work Order” as a pretext

for Nastasi & Associates’ purported termination; Bloomberg's Real Estate Chief Operating




                                               24
           Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 25 of 38



Officer, Dale Summerville, delivered this coup de grace in the Enterprise’s scheme to destroy

Nastasi & Associates.

          114.   The April 29th Summerville Letter reaffirmed Bloomberg’s position (first

contrived in the April 23rd Smith Letter) that: (a) it purportedly terminated Nastasi & Associates

pursuant to the superseded 2005 Services Agreement; and (b) that pursuant to the superseded 2005

Services Agreement, Bloomberg had the right to terminate Nastasi & Associates without giving

the Company any notice whatsoever. In fact, however, the 2010 Master Services Agreement was

the contract then currently in effect between the parties. Pursuant to the 2010 Master Services

Agreement, Bloomberg could only terminate Nastasi & Associates upon thirty (30) days written

notice.

          115.   In addition to Bloomberg’s conduct described herein, Eurotech was also an integral

part of the Enterprise’s scheme to destroy the Company.           Prior to Nastasi & Associates’

replacement, Eurotech took all of the Company’s employees that Bloomberg had threatened to fire

if they did not agree to switch employers. To do so, Eurotech paid the wages, union dues, and

union benefits for all of the former Nastasi & Associates’ employees, as new Eurotech employees,

prior to the date that Bloomberg usurped Nastasi & Associates’ valid contractual rights to perform

work for Bloomberg pursuant to the 2010 Master Services Agreement. Specifically, Eurotech paid

said union wages, dues and benefits for the dates of April 22, 2015 through April 24, 2015, prior

to the termination, demonstrating prior knowledge and agreement with Bloomberg and Turner to

facilitate the scheme.

          116.   Nastasi & Associates is also informed and believes that as incentive to gain all of

the Company’s maintenance work pursuant to the 2010 Agreement, Eurotech paid the Enterprise

bribes. In a conversation that took place shortly before the April 23rd Smith Letter was sent to the




                                                 25
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 26 of 38



Company, Fay Devlin, CEO of Eurotech, advised Anthony Nastasi that a bribe was the cost of

doing business with Bloomberg and Turner. Specifically, Devlin told Nastasi, “you’ve got to take

care of Javier Paulino in order to keep those jobs.”

       117.    After Bloomberg improperly terminated (and steered) Nastasi & Associates’ valid

contractual rights to perform work for Bloomberg pursuant to the 2010 Master Services

Agreement, Anthony Nastasi sought confirmation from the Carpenters’ Union that all union dues

were current for the time period that the Stop Work Order was issued.

       118.    On January 31, 2018, the Carpenters’ Union wrote Nastasi, confirming:

               “[E]mployer “Nastasi & Associates submitted remittance reports to the Funds in
               2015 showing covered carpentry work performed by employees of [Nastasi &
               Associates] during weeks ending April 21, April 28, and May 5, 2018.
               Additionally, the Funds’ records show that payments were subsequently received
               by the Funds for the benefit contributions owed by [Nastasi & Associates] for work
               performed by [Nastasi & Associates’] employees during the period. So that there
               will be no misunderstanding, there was no stop work order, shutdown, or
               withdrawal of labor for the relevant time periods as specified above since the New
               York City District Council of Carpenters (the “Union”) did not receive such a notice
               from the Funds.”

See Exhibit C, Letter from the Carpenters’ Union, dated Jan. 31, 2018.

       119.    Accordingly, no Stop Work Order was ever issued. If such a document was created,

it was fabricated and falsified. If Bloomberg and Eurotech simply lied about its existence, they

did so fraudulently.

       120.    Even today, Bloomberg still controls the workers at 731 Lexington Avenue. After

Bloomberg terminated Eurotech and replaced them with another contractor, the same employees

(the former Nastasi & Associates workers) are still on the job for Bloomberg, demonstrating that

Bloomberg has at least partial control of the manpower and is responsible for who works on their

properties or locations.




                                                26
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 27 of 38



   E. The Criminal Conspiracy Destroyed Nastasi & Associates

       121.    After nearly its entire labor force left the company for Eurotech, and a major portion

of its business had inexplicably been lost, Nastasi & Associates began to spiral downward, and a

series of related events unfolded causing it to collapse.

       122.    For example, Turner refused to pay Plaintiff approximately $6.5 million that it

owed Nastasi & Associates in receivables after causing it to be improperly terminated from several

non-Bloomberg jobs at which Turner was the General Contractor.              Turner knew that the

withholding of this amount from the Company would cause debilitating cash-flow issues.

       123.    Further, several companies refused to pay receivables due and owing at the time

that the false Stop Work Order was issued to Nastasi & Associates. This, as well as the other

events proximately caused by the criminal conspiracy by the Defendants resulted in

insurmountable cash flow deficiencies for Nastasi & Associates and culminated in its complete

inability to operate as a business.

       124.    In addition, the reputational harm flowing directly from the fraudulent Stop Work

Order and the lost Bloomberg contracts also caused Nastasi & Associates to lose extensive existing

business. For example, several companies under contract for its work terminated their contracts

with Nastasi & Associates due to the false and contrived union issues created by Bloomberg and

Turner, resulting in approximately $80,000,000 in lost contracts. Approximately $45,000,000.00

of the $80,000,000.00 in the signed contracts Nastasi lost were Turner projects that were given to

Donaldson Acoustics.

   F. Bloomberg’s and Turner’s Deficient Internal Controls Fail to Identify Fraud

       125.    In addition to the affirmative acts central to the Enterprise, which were committed

at the highest levels of Turner, Bloomberg, Eurotech, and Donaldson in furtherance of the scheme,




                                                 27
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 28 of 38



these entities also had woefully deficient internal controls to prevent this type of conduct from

being committed against Turner and Bloomberg subcontractors.

       126.    As described by the Manhattan District Attorney’s Office, the bid rigging scheme

was brazen, lasted at least five years, and included the falsification of documents, the changing of

bids, the inflation of construction costs, and the stealing of money, all without detection.

       127.    In addition to the numerous individuals named in this Complaint, as well as those

named in the indictments, there were unquestionably several others who were involved in or knew

about this scheme due to its size and scope.

       128.    Despite numerous red flags, Turner and Bloomberg failed to detect or refused to

address the pervasive, illicit bribery scheme. Bloomberg and Turner assumed a duty to implement

a competitive, bribery and bid rigging free RFP process and to protect the subcontractors they

invited to that process.

       129.    As Turner and Bloomberg admit, the scheme went undetected for years. Not only

should their compliance programs have caught this scheme, based on the breadth and brazenness

of the conduct by their highest-level executives, but these companies have long been on alert that

their employees, including their highest-level executives, were susceptible to it.

       130.    In many cases, not only did Bloomberg fail to reprimand the executives and

employees that were at the center of the scheme, including Guzzone, Smith, Paulino, Summerville,

and others, but it promoted them during the relevant time period.

       131.    The failure by Bloomberg and Turner to detect the scheme, or to address it when

they became aware of it, caused substantial damages to Plaintiff.


                                     CLAIMS FOR RELIEF

                                               COUNT I



                                                 28
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 29 of 38



                           Violation of Section 1 of the Sherman Act
                                   (Against All Defendants)

        132.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

        133.   Defendants and unnamed co-conspirators entered into and engaged in contracts

that unreasonably restrained trade in violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

        134.   The acts committed by each of the Defendants as part of, and in furtherance of,

their contracts, combinations or conspiracies were authorized, ordered or committed by their

officers, agents, employees, or representatives while actively engaged in the management of

Defendants’ affairs.

        135.   During the relevant time periods, Defendants and their co-conspirators entered

into continuing agreements, understandings and conspiracies in restraint of trade to artificially

fix the bidding process for Bloomberg projects. Agreements to rig bids are per se violations of

Section 1 of the Sherman Act and are presumptively anticompetitive.

        136.   The conspiratorial acts and combinations have unreasonably restrained

competition in the New York City construction subcontractor market.

        137.   The anticompetitive acts were intentionally directed at these markets and had a

substantial and foreseeable impact.

        138.   As a result of Defendants’ unlawful conduct, Plaintiff has been injured in their

business or property because they lost substantial business, including specific bids, current

projects, future projects, and earned receivables.

        139.   Plaintiff’s injuries flow directly from Defendants’ anticompetitive bid rigging

conspiracies, as Defendants conspired to rig the bidding process to hand pick pre-selected

bidders, and to inflate the construction costs by fixing prices on Bloomberg interior construction

jobs.



                                                 29
           Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 30 of 38



       140.    Plaintiff’s injuries are exactly the type that the antitrust laws were intended to

prevent.

       141.    As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiff

was damaged.

                                           COUNT II
                                  Violation of the Donnelly Act
                                    (Against All Defendants)


       142.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       143.    Defendants and unnamed co-conspirators entered into and engaged in contracts

that unreasonably restrained trade in violation of the Donnelly Act, N.Y. Gen. Bus. Law § 340, et

seq.

       144.    The acts committed by each of the Defendants as part of, and in furtherance of,

their contracts, combinations or conspiracies were authorized, ordered or committed by their

officers, agents, employees, or representatives while actively engaged in the management of

Defendants’ affairs.

       145.    During the relevant time periods, Defendants and their co-conspirators entered

into continuing agreements, understandings and conspiracies in restraint of trade to artificially

fix the bidding process for Bloomberg projects. Agreements to rig bids are per se violations of

the Donnelly Act and are presumptively anticompetitive.

       146.    The conspiratorial acts and combinations have unreasonably restrained

competition in the New York City construction subcontractor market.

       147.    The anticompetitive acts were intentionally directed at these markets and had a

substantial and foreseeable impact.




                                                 30
           Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 31 of 38



        148.   As a result of Defendants’ unlawful conduct, Plaintiff has been injured in their

business or property because they lost substantial business, including specific bids, current

projects, future projects, and earned receivables.

        149.   Plaintiff’s injuries flow directly from Defendants’ anticompetitive bid rigging

        conspiracies, as Defendants conspired to rig the bidding process to hand pick pre-selected

bidders, and to inflate the construction costs by fixing prices on Bloomberg interior construction

jobs.

        150.   Plaintiff’s injuries are exactly the type that the antitrust laws were intended to

prevent.

        151.   As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiff

was damaged.




                                       COUNT III
                                Violation of CIVIL RICO
(Against Turner Construction Corp., Eurotech Construction Corp., Donaldson Acoustics,
Co. Inc., Javier Paulino, Marilyn Francisco, Anthony Guzzone, Dale Summerville, Lauren
 Smith, Michael Campana, Ronald Olson, Vito Nigro, Fay Devlin, Robert Donaldson and
                                   Douglas Donaldson)


        152.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

        153.   18 U.S.C. Section 1962(c) make it “unlawful for any person employed by or

associated with an enterprise engaged in, or the activities of which affect, interstate or foreign




                                                 31
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 32 of 38



commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity . . . .”

        154.    The Bloomberg Defendants, Turner Defendants, Turner, and the Subcontractor

Defendants are all persons within the meaning of 18 U.S.C. Section 1961 (3).

        155.    In violation of the above-mentioned statute, Bloomberg Defendants, Turner

Defendants, Turner, and the Subcontractor Defendants associated with an Enterprise, which was

an association in fact consisting of Bloomberg Defendants, Turner Defendants, Turner, and the

Subcontractor Defendants with other persons currently not known to Plaintiff.

        156.    The Enterprise engaged in and conducted activities that affected interstate

commerce.

        157.    The Defendants, including Bloomberg Defendants, Turner Defendants, Turner,

and the Subcontractor Defendants, conducted and participated in the conduct of the affairs of the

Enterprise and played a role in the management and operation of the Enterprise through a pattern

of racketeering activities, which included, but was not limited to, wire fraud, mail fraud, bank

fraud, and commercial bribery.

        158.    The Enterprise existed for at least five continuous years, which was ample time

for the Enterprise to pursue its illegal purposes, and which resulted in the theft of several million

dollars, as well as the destruction of Company that at one time generated almost $100 million in

revenue per year.

        159.    This pattern of racketeering defined as at least two predicate acts of RICO

liability under 18 U.S.C. Section 1961 within a ten (10) year period, included, but was not

limited to wire fraud, mail fraud, bank fraud, and commercial bribery, among others, which




                                                   32
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 33 of 38



formed the basis for the guilty plea of Javier Paulino, and the indictments of Anthony Guzzone,

Michael Campana, Ronald Olson, Vito Nigro, and many others.

        160.    Wire fraud, under 18 U.S.C. Section 1343, is defined as “for the purpose of

executing Defendants’ scheme and artifice to defraud, and to obtain money by means of false

and fraudulent pretenses, representations, and promises, Defendants did transmit and cause to be

transmitted by means of wire in interstate commerce, writings, signs, signals, pictures, and

sounds for the purpose of executing such scheme and artifice.”

        161.    Mail fraud, under 18 U.S.C. Section 1341, is defined as “devis[ing] any scheme or

artifice to defraud, or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises . . . for the purpose of executing such scheme or artifice or

attempting do so, places in any pose office or authorized depository for mail matter, any matter

or thing whatsoever to be sent or delivered by the Postal Service, or deposits or causes to be

deposited ay matter or thing whatsoever to be sent or delivered by any private or commercial

interstate carrier, or takes or receives therefrom, any such matter or thing, or knowingly causes to

be delivered by mail or such carrier according to the direction thereon[.]”

        162.    Bank fraud, under 18 U.S.C. 1344 is defined as “knowingly execut[ing], or

attempt[ing] to execute a scheme or artifice . . . to obtain any of the moneys, funds, credits,

assets, securities . . . under the custody or control of, a financial institution, by means of false or

fraudulent pretenses, representations, or promises[.]”

        163.    The foregoing predicate acts of racketeering activity described in detail in this

Complaint conducted by the Bloomberg Defendants, Turner Defendants, and the Subcontractor

Defendants through the Enterprise caused Plaintiff to lose substantial business opportunities and




                                                   33
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 34 of 38



money, substantially harmed Plaintiff’s business reputation, and caused significant other

consequential, incidental, and special damages.

        164.    Additionally and separately, Turner, Eurotech, and Donaldson Acoustics are

vicariously liable for the RICO violations of their employees and agents because they either

knew about, or were recklessly indifferent to the unlawful activities, each company benefitted

from the illegal conduct, and the fact that the massive bid rigging and commercial bribery

scheme continued for over five years strongly suggest that numerous employees, in addition to

those named herein, new about and substantial assisted them in perpetrating this “brazen”

scheme.

        165.    As a direct and proximate result of Defendants criminal act in furtherance of the

RICO Enterprise, Plaintiff was damaged.

                                             COUNT IV

                                 RICO CONSPIRACY
(Turner Construction Corp., Eurotech Construction Corp., Donaldson Acoustics, Co. Inc.,
 Javier Paulino, Marilyn Francisco, Anthony Guzzone, Dale Summerville, Lauren Smith,
 Michael Campana Ronald Olson, Vito Nigro, Fay Devlin, Robert Donaldson and Douglas
                                      Donaldson)

        166.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

        167.    18 U.S.C. Section 1962(d) makes it “unlawful for any person to conspire to

violate any provisions of subsection . . . (c) of this section.”

        168.    Through a series of activities outlined above, the Bloomberg Defendants, the

Turner Defendants, Tuner, and the Subcontractor Defendants conspired to violate 18 U.S.C.

Section 1962(c) as set forth above.

        169.    The Bloomberg Defendants, the Turner Defendants, Turner, and the

Subcontractor Defendants willfully and knowingly agreed and conspired with other Defendants




                                                   34
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 35 of 38



to commit the above referenced predicate acts of wire fraud, mail fraud, bank fraud, and

commercial bribery, as set forth in the guilty plea of Javier Paulino, and the indictments of

Anthony Guzzone, Michael Campana, Ronald Olson, Vito Nigro, and many others.

       170.    The foregoing predicate acts of racketeering activity conducted by the Bloomberg

Defendants, the Turner Defendants, Turner, and the Subcontractor Defendants through the

Enterprise caused Plaintiff to lose substantial amounts of money and ultimately their business

entirely from lost business opportunities, lost payments, and damaged reputation, in addition to

significant other consequential, incidental, and special damages.

                                         COUNT IV
                                 NEGLIGENT SUPERVISION
                                   (Turner and Bloomberg)


       171.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       172.    At all relevant time, Guzzone, Paulino, Francisco, Smith, and Summerville were

       employed by Bloomberg, and Olson and Nigro were employed by Turner.

       173.    Bloomberg and Turner breached their duty to control and supervise these

employees

       174.    While working at and on behalf of Bloomberg and Turner, these employees

hatched a bid rigging and illicit commercial bribery scheme that resulted in the wrongful steering

of construction jobs away from Plaintiff.

       175.    Bloomberg and Turner knew or should have known about this criminal

conspiracy because significant red flags would have alerted them to it, including the direct

manipulation of the bidding process in their own database, direct warnings from Plaintiff

regarding irregularities in their bidding process, and the massive scope and general brazenness of

the individual employees involved.



                                                35
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 36 of 38



       176.    Bloomberg and Turner, both directly or indirectly linked to other similar

construction schemes, should have had protections in place to prevent their employees from

orchestrating an extensive bid rigging and commercial bribery scheme, yet this scheme was

carried out over a six-year period without detection.

       177.    The supervision of these employees was so negligent that it was not allegedly

discovered by these companies until after the District Attorney’s Office caused their offices to be

raided in connection with its investigation.

       178.    Due to Turner and Bloomberg’s negligent retention of these employees, this

scheme lasted six years. Had the scheme been discovered and terminated by a properly

functioning internal controls and compliance program, Plaintiff would not have suffered such

extensive damages.

       179.    Guzzone, Paulino, Francisco, Smith, and Summerville at Bloomberg, and Olson

and Nigro at Turner, used Bloomberg’s and Turner’s chattels to perpetrate their scheme.

       180.    As a direct and proximate result of breaching their duty to Plaintiff, Bloomberg

and Turner injured Plaintiff due to the improper diversion of the work outlined herein and the

intentional destruction of his business.

                                         COUNT IV
                                  NEGLIGENT RETENTION
                                   (Turner and Bloomberg)


       181.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       182.    Turner and Bloomberg had a duty to Plaintiff to ensure that they did not retain

employees and agents that would harm Plaintiff. In order to carry out that duty, they were

required at a minimum to adequately monitor the actions of their employees and agents and to




                                                36
          Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 37 of 38



inquire when irregularities became apparent in the bidding process for Bloomberg construction

jobs.

        183.    Turner and Bloomberg breached their duty to Plaintiff.

        184.    At all relevant times, Guzzone, Paulino, Francisco, Smith, and Summerville were

employees of Bloomberg, and Olson and Nigro were employees of Turner.

        185.    Bloomberg and Turner knew or should have known about this criminal

conspiracy because significant red flags would have alerted them to it, including the direct

manipulation of the bidding process in their own database, direct warnings from Plaintiff

regarding irregularities in their bidding process, and the massive scope and general brazenness of

the individual employees involved.

        186.    Due to Turner and Bloomberg’s negligent retention of these employees, this

scheme lasted six years. Had the scheme been discovered and terminated by a properly

functioning internal controls and compliance program, Plaintiff would not have suffered such

extensive damages.

        187.    As a direct and proximate result of breaching their duty to Plaintiff, Bloomberg

and Turner injured Plaintiff due to the improper diversion of the work outlined herein and the

intentional destruction of its business.

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

           a. Judgment in an amount trebled, to be determined at trial, plus interest and late fees;

           b. Additional consequential, incidental, and punitive damages;

           c. Default, pre-judgment and post-judgment interest;

           d.   Reasonable attorneys’ fees;

           e. for such other relief as the Court deems just and proper.




                                                37
         Case 1:18-cv-12361-VM Document 4 Filed 01/03/19 Page 38 of 38




                                DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial by jury.



  Dated: December 31, 2018                     Respectfully submitted,

                                               SPIRO HARRISON


                                               By: /s/ David B. Harrison
                                                   Jason C. Spiro
                                                   David B. Harrison
                                                   Meredith A. Sharoky
                                                   830 Morris Turnpike, 2nd Floor
                                                   Short Hills, NJ 07078
                                                   Tel.: (973) 232-0882
                                                   Fax: (973) 232-0887

                                                  Attorneys for Plaintiff




                                          38
